DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 29, 2021 (the claims previously presented on April 2, 2021) has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Examiner’s Remark(s)
Examiner notes the proposed claims provided under the AFCP 2.0 response filed on April 2, 2021 were entered (see Advisory Action mailed April 2, 2021).  Thus, the claims filed under the Request for Continued Examination (RCE) filed on July 29, 2021, which appear substantively identical to those filed under the aforesaid AFCP 2.0 response, are deemed to have no effect in amending the instant application’s claims.  

Response to Amendment
Claims 1, 28, and 42 were previously amended.  Claim 3 was previously canceled.  Claims 1, 2, and 4-44 remain pending in the application.  

As noted in the Advisory Action mailed April 2, 2021, Applicant’s remarks and/or amendments to the claim(s) have overcome each and every claim rejection under 35 U.S.C 103 previously set forth in the Office Action mailed February 2, 2021.  Accordingly, the claim rejection(s) under 35 U.S.C. 103 as articulated therein are withdrawn.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to:
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 2, and 4-44 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of copending U.S. Application No. 16/078,628.  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reason(s):

Claim 1 of copending U.S. Application No. 16/078,628 is merely a broader version of claim 1 of the instant application, claim 1 of copending U.S. Application No. 16/078,628 reciting “using the state of the blockchain to influence the execution of the loop”, in lieu of the more-specific “Bitcoin-based blockchain or Bitcoin-based blockchain-related platform”, in order “to maintain a record or count of one or more events generated by the at least one entity” as recited in claim 1 of the instant application, the latter recitation being a specific species of the former’s genius.  Claim 1 of the instant application further recites additional limitations not 

This is a provisional double patenting rejection since the conflicting claims have not in fact been patented.  

Allowable Subject Matter
Claims 1, 2, and 4-44 would be allowable, if applicant were to overcome the double patenting rejection(s), as set forth herein, supra.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  See PTO-892.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Brant Murphy whose telephone number is (571)272-6433.  The examiner can normally be reached on Monday - Friday, 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J. BRANT MURPHY/Primary Examiner, Art Unit 2435                                                                                                                                                                                                        
August 14, 2021